PER CURIAM:
La Sra. Milagros Martínez Camilo alegada-mente contrató los servicios profesionales del Ledo. Pedro J. Pereira Esteves el 11 de octubre de 1984 para que la repre-sentara en un pleito de cobro de dinero contra su ex esposo, el Ledo. Jorge L. Cátala Monge. La señora Martínez Camilo se querelló ante la Oficina del Procurador General de Puerto Rico de que, no obstante los esfuerzos realizados por ella a esos efectos, no había podido tener comunicación alguna ulterior con el licenciado Pereira Esteves relativa a su caso.
El 7 de agosto de 1985 el Procurador General de Puerto Rico, mediante carta al efecto, solicitó del mencionado aboga-do su versión de los hechos. No habiendo atendido el abogado su comunicación, el Procurador General así nos lo informó. Mediante Resolución de fecha 17 de octubre de 1985, le con-cedimos al Ledo. Pereira Esteves hasta el 30 de octubre de 1985 para que contestara la comunicación del Procurador General y para que mostrara causa por la cual este Tribunal no debía suspenderlo provisionalmente del ejercicio de la abo-gacía, en vista de lo resuelto en In re Pagán Ayala, 115 D.P.R. 814 (1984). Dicho término fue ampliado, a solicitud del abogado, por cinco (5) días adicionales. Ha comparecido mediante escrito radicado en la Secretaría de este Tribunal con fecha de diciembre 2 de 1985.
La tardanza en .contestar nuestra Resolución de parte del licenciado Pereira Esteves es indicativa de una actitud de de-satención que no sólo resulta incomprensible sino detrimental a una eficiente administración de la justicia en nuestra juris-dicción. Deseamos enfatizar el hecho de que no estamos en disposición de tolerar conducta de esa naturaleza.
Por los fundamentos antes expuestos, se separa del ejer-cicio de la profesión de abogado y del notariado al Ledo. Pedro J. Pereira Esteves por el término de treinta (30) dias, *793contados a partir de la fecha en que sea notificado personal-mente con copia de la presente opinión Per Curiam, el referido abogado por la Oficina del Alguacil General de este Tribunal. (1)
El Juez Asociado Señor Negrón García disiente con ex-presión: “Limitaría la sanción a una amonestación.”

(1) El Alguacil General se incautará de la obra notarial, si alguna, del referido abogado, la cual deberá ser entregada a la Oficina del Director de Inspección de Notarías para el correspondiente examen e informe.